IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-30521
                         Summary Calendar



MICHAEL J. RILEY, SR., individually
and on behalf of the class,

                                           Plaintiff-Appellant,


versus

TIG INSURANCE CO.; VALCO-USA CORP.,

                                           Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                        USDC No. 95-CV-2267
                        - - - - - - - - - -
                            May 28, 1997
Before SMITH, DUHE’ and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Michael J. Riley, Sr., appeals the district court’s grant of

summary judgment in favor of defendants.    The record indicates

that the mortgage debt exceeded the amount of loss, thus

precluding recovery by Riley.   See American General Fire &

Casualty Co. v. Reese, 853 F.2d 370, 373 (5th Cir. 1988);

Chrysler Credit Corp. v. Louisiana Ins. Guar. Ass'n, 514 So. 2d


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-30521
                              - 2 -

245, 247 (La. Ct. App. 1987).   As Riley has no continuing

interest in the property, he would not benefit from any

extinguishment of debt or additional repairs that might be made

if additional sums were paid to the mortgagee.   To the extent

Riley claims reimbursement for prior expenses based upon his

reliance interest in a policy of insurance, his claim is to no

avail as the district court correctly held that he could not have

reasonably relied upon the certificate of insurance when it

explicitly referenced the master policy and when no document

named Riley as an insured at the time of the loss.   Furthermore,

Riley failed to submit evidence to the district court regarding

sums expended as a result of his reliance.

     AFFIRMED.